IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 12-580V
                                        Filed: October 11, 2013

****************************
ELIZABETH D. HUTCHEISON,    *
                            *
                Petitioner, *
v.                          *                               Stipulation; Influenza (Flu) Vaccine;
                            *                               Transverse Myelitis (TM).
                            *
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
                Respondent. *
****************************

Terry R. Noffsinger, Esq., Noffsinger Law, P.C., Westfield, IN, for petitioner.
Ryan D. Pyles, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Vowell, Chief Special Master:

       Elizabeth Hutcheison [“petitioner”] filed a petition for compensation under the
National Vaccine Injury Compensation Program2 on September 10, 2012. Petitioner
alleges that she suffered transverse myelitis as a result of an influenza vaccine she
received on or about September 18, 2009. Stipulation, filed Oct. 11, 2013, at ¶ 2, 4.
Petitioner further alleges that she experienced the residual effects of this injury for more
than six months. Id. at ¶ 4.

       Respondent denies that petitioner’s influenza vaccination caused petitioner’s
alleged transverse myelitis and/or any other injury. Id. at ¶ 6.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle this case. On October 11, 2013,
the parties filed a joint stipulation agreeing to settle this case and describing the
settlement terms.

Respondent agrees to pay petitioner:

           An amount sufficient to purchase the annuity contract described in
            paragraph 10 of the attached Stipulation, paid to the life insurance
            company from which the annuity will be purchased; and

           A lump sum of $458,021.00, in the form of a check payable to petitioner,
            Elizabeth D. Hutcheison, representing all remaining compensation for
            damages that would be available under § 15(a).

       The special master adopts the parties’ Stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                                 s/ Denise K. Vowell
                                                 Denise K. Vowell
                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                    2